 

THIS NOTE AND THE SHARES ISSUABLE IN THIS NOTE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THIS NOTE
AND THE SHARES ISSUABLE IN THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO AMERICAN REBEL HOLDINGS, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

OID NOTE

Issuance Date: January 22, 2019

 

Principal Amount: $300,000.00

 

FOR VALUE RECEIVED, AMERICAN REBEL HOLDINGS, INC., a Nevada corporation (the
“Borrower”), hereby promises to pay to Horberg Enterprises, LLC (the “Holder”)
or its registered assigns or successors in interest, on order, the sum of Three
Hundred Thousand Dollars ($300,000.00) (the “Principal Amount”) together with
any accrued and unpaid interest hereon, on the One Hundred and Twenty Day
anniversary of the date of this Note (the “Maturity Date”) if not sooner paid.

 

The following terms shall apply to this Note:

 

1. Interest Rate. Interest payable on this Note shall accrue on the Issuance
Date and shall be computed on the basis of a 365-day year and actual days
elapsed at a rate per annum (the “Interest Rate”) equal to 16.66% per annum.
Interest on the Principal Amount shall be payable in full on the Maturity Date,
whether by acceleration or otherwise.

 

2. Payment of Principal Amount. The Borrower shall pay the Holder the entire
Principal Amount of this Note and Accrued Interest, if not earlier, on the
Maturity Date in one lump sum payment.

 

3. Borrower Redemption of Principal Amount. The Borrower will have the option of
prepaying the outstanding Principal Amount, in whole or in part, by paying to
the Holder a sum of money equal to one hundred percent (100%) of the Principal
Amount to be redeemed, together with accrued but unpaid Interest thereon and any
and all other sums due, accrued or payable to the Holder arising under this
Note.

 

4. Issuance of Replacement Note. Upon any partial repayment of this Note, a
replacement Note containing the same date and provisions of this Note shall, at
the written request of the Holder, be issued by the Borrower to the Holder for
the outstanding Principal Amount of this Note and accrued Interest which shall
not have been paid.

 

5. Stock Issuance. The Borrower shall issue the Holder 100,000 shares of
restricted (Rule 144) common stock of American Rebel Holdings, Inc. which shall
be issued in the name of Holder upon closing and funding of this Note. Borrower
has the option to repurchase the shares of restricted common stock at $0.50 per
share for a period of six months from the date full repayment of this Note is
made.

 

6. Events of Default. Upon the occurrence and continuance of an Event of Default
beyond any applicable grace period, the Holder may make all sums of Principal,
Interest and other fees then remaining unpaid hereon and all other amounts
payable hereunder immediately due and payable. In the event of such an
acceleration, the amount due and owing to the Holder shall be 100% of the
outstanding Principal amount of the Note (plus accrued and unpaid Interest and
fees, if any) (the “Default Payment”). The Default Payment shall be first
applied to accrued and unpaid Interest due on the Note and then to outstanding
Principal balance of the Note. The Borrower agrees to a default payment of 5% of
the outstanding principal amount per month payable in cash for each 30 days
period that the Borrower has not paid the remaining outstanding principal amount
of this Note. Upon the 180th day the default fee increases to 15% per month.

 

The occurrence of any of the following events is an “Event of Default”:

 

i.Failure to Pay Principal, Interest or other Fees. The Borrower fails to pay
when due any installment of Principal or Interest hereon in accordance herewith,
and such failure shall continue for a period of thirty (30) days following the
date upon which any such payment was due. 

 

ii.Receiver or Trustee. The Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for it or for a substantial part of its property or business; or such a receiver
or trustee shall otherwise be appointed. 

 

iii.Judgments. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or its property or other assets for more
than $1,000,000, and shall remain unvacated, unbonded or unstayed for a period
of thirty (30) days. 

--------------------------------------------------------------------------------



 

 

iv.Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings or relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Borrower. 

 

7. Original Issued Discount. The Holder fully funds this Note upon transfer of
$250,000 to Borrower at closing. The difference between the amount transferred
by the Holder to the Borrower and the Principal Amount of this Note is the
Original Issued Discount.

 

8. No Short Selling. The Holder and any of its affiliates will not engage in any
short sales with respect to the Common Stock of the Borrower during the term of
this Note.

 

9. Opinion Letter. The Borrower shall be responsible for supplying an opinion
letter specific to the fact that the Common Stock issued pursuant to this Note
is exempt from registration requirements pursuant to the Securities Act of 1933,
as amended. The opinion letter must be acceptable by the Borrower’s Transfer
Agent. The associated costs of the opinion letter shall be born solely by the
Borrower.

 

10. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

11. Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Borrower at:
American Rebel Holdings, Inc., 718 Thompson Lane, Suite 108-199, Nashville, TN,
37204, facsimile number (312) 589-6765 and to the Holder at the address and
facsimile number set forth on the signature page of this Note, or at such other
address as the Borrower or the Holder may designate by ten (10) days advance
written notice to the other parties hereto.

 

11. Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument issued hereunder, as it may be amended or supplemented.

 

12. Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may not be assigned by the Borrower without the
consent of the Holder.

 

13. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of Nevada or in the federal courts located in the State of Nevada. Both
parties agree to submit to the jurisdiction of such courts. The prevailing party
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or unenforceability of any other provision of this Note.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Borrower in any other
jurisdiction to collect on the Borrower’s obligations to Holder, to realize on
any collateral or any other security for such obligations, or to enforce a
judgment or other court in favor of the Holder.

 

14. Construction. Each party acknowledges that its legal counsel participated in
the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
effective as of this 22nd day of January, 2019.

 

 

AMERICAN REBEL HOLDINGS, INC.

 

 

By:

/s/ Charles A. Ross, Jr.

 

Charles A. Ross, Jr., CEO/President

 

 

 

HOLDER:

 

Horberg Enterprises, LLC

 

 

By:

/s/ H. Todd Horberg

 

H. Todd Horberg

 

Authorized Signatory of Horberg Enterprises, LLC

 

 

Address:

 

 

 

 

 

Facsimile Number:

 

 